Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated August 8, 1986, which dismissed appeals from two judgments of the County Court, Suffolk County (Jaspan, J.), both rendered September 30, 1982, for failure to timely perfect the same in accordance with the rules of this Court.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.